IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41966

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 818
                                                  )
       Plaintiff-Respondent,                      )     Filed: November 18, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JOSHUA JASON METTIE,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order relinquishing jurisdiction, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unified sentence of twelve years, with a minimum period of confinement of three years,
for aggravated battery. We affirm.
       Joshua Jason Mettie pled guilty to aggravated battery. I.C. §§ 18-903(1) and 18-907(a).
The district court sentenced Mettie to a unified term of twelve years, with a minimum period of
confinement of three years, but suspended the sentence and placed Mettie on probation.
Thereafter, Mettie admitted to violating the terms of his probation. The district court revoked
probation, ordered execution of the sentence, but retained jurisdiction.


                                                 1
         After Mettie completed his rider, the district court relinquished jurisdiction. Mettie filed
an I.C.R. 35 motion for reduction of his sentence, which the district court denied. Mettie
appeals, claiming that the district court erred by relinquishing jurisdiction, that his sentence is
excessive and constitutes an abuse of discretion, and that the district court erred in denying his
Rule 35 motion for reduction of sentence.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Mettie
has failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
        Mettie also contends that the unified sentence of twelve years, with a minimum period of
confinement of three years, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion. Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
        Mettie argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Mettie’s case. The record does not indicate that the district court
abused its discretion in this case.
        Mettie also argues that the district court erred in denying his Rule 35 motion for
reduction of sentence. A motion for reduction of sentence under I.C.R. 35 is essentially a plea
for leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318,
319, 144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App.
1989). In presenting a Rule 35 motion, the defendant must show that the sentence is excessive in


                                                 2
light of new or additional information subsequently provided to the district court in support of
the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73. The record does not indicate that the district court abused its discretion in this case.
       The order of the district court relinquishing jurisdiction, Mettie’s sentence, and the
district court’s order denying Mettie’s Rule 35 motion are affirmed.




                                                  3